DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The USPTO “Interim Guidelines for Examination of Patent Applications for Patent Subject Matter Eligibility” (Official Gazette notice of 22 November 2005), Annex IV, reads as follows:

Descriptive material can be characterized as either “functional descriptive material” or “nonfunctional descriptive material.”  In this context, “functional descriptive material” consists of data structures and computer programs which impart functionality when employed as a computer component.  (The definition of “data structure” is “a physical or logical relationship among data elements, designed to support specific data manipulation functions.”  The New IEEE Standard Dictionary of Electrical and Electronics Terms 308 (5th ed. 1993).) “Non functional descriptive material” includes but is not limited to music, literary works and a compilation or mere arrangement of data.

When functional descriptive material is recorded on some computer-readable medium it becomes structurally and functionally interrelated to the medium and will be statutory in most cases since use of technology permits the function of the descriptive material to be realized.  Compare In re Lowry, 32 F.3d 1579, 1583-84, 32USPQ2d1031, 1035 (Fed Cir. 1994) (claim to data structure stored on a computer readable medium that increases computer efficiency held statutory) and Warmerdam, 33 F.3d at 1360-61, 31 USPQ2d at 1759 (claim to computer having a specific data structure stored in memory held statutory product-by-process claim) with Warmerdam, 33 F.3d at 1361, 31 USPQ2d at 17660 (claim to a data structure per se held nonstatutory).

In contrast, a claimed computer-readable medium encoded with a computer program is a computer element which defines structural and functional interrelationships between the computer program and the rest of the computer which permit the computer program’s functionality to be realized, and is thus statutory See Lowry, 32 F.3d at 1583-84, 32 USPQ2d at 1035.

Claims 22 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter as follows.  Claim 22 defines a computer program embodying functional descriptive material.  However, the claim does not define a non-transitory computer-readable medium or memory and is thus non-statutory for that reason (i.e. “When functional descriptive material is recorded on some computer-readable medium it becomes structurally and functionally interrelated to the medium and will be statutory in most cases since use of technology permits the function of the descriptive material to be realized” –Guidelines Annex IV).  That is the scope of the presently claimed computer program can range from paper on which the program is written, to a program simply contemplated and memorized by a person.  The examiner suggests amending the claim to embody the program on a “non-transitory computer-readable medium” or equivalent in order to make the claim statutory.  Any amendment to the claim should commensurate with its corresponding disclosure.
It is noted that claims 1-21 are considered eligible subject matter.  Even if the claims were interpreted as an abstract idea, the claims contain limitations that provide a practical application, i.e. liquid inspection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the determination" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the contents" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 8-19, 21 and 22 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by U.S. Patent Application Publication No. 20060210139 (Carroll et al).
Regarding claim 1, Carroll et al discloses a system comprising circuitry, i.e. a computer running software (page 10, paragraph 151) configured to 5determine a reflectance feature of a liquid, i.e. height features (page 11, paragraph 156-165) based on reflectance image data (page 11, paragraph 1) generated based on multispectral image data of the liquid, since the data is from a CCD camera which is capable of multispectral imaging (page 6, paragraph 101); determine a structural feature of the 
Regarding claim 8, Carroll et al discloses determination of the structural feature of the liquid based on the image data comprises a bubble and/or foam analysis (page 12, paragraphs 184-192).  
Regarding claim 9, Carroll et al discloses the structural feature of the liquid comprises structural information of a bubble and/or foam of the liquid (page 12, paragraphs 184-192).
Regarding claim 10, Carroll et al discloses the circuitry is configured to obtain the image data of the liquid (page 11, paragraph 155) and wherein determining a structural feature of the liquid from the image data comprises performing a bubble and/or foam analysis (page 11, paragraph 166- page 12, paragraph 194).  
30Regarding claim 11, Carroll et al discloses the circuitry is configured to process the multispectral image data of the liquid to obtain information on the contents of the liquid, the foam height information (page 10, paragraph 151).  
Regarding claim 12, Carroll et al discloses the circuitry is configured to generate, based on the obtained information, a query with guidance to change image capture settings (page 10, paragraph 140).  
Regarding claim 13, Carroll et al discloses the circuitry is configured to generate the query with 35guidance according to insufficient information on the contents of the 
Regarding claim 14, Carroll et al discloses the circuitry is configured to generate feedback concerning the liquid based on the obtained information on the contents of the liquid, feedback to the computer to indicated capture position (page 10, paragraph 140).  
Regarding claim 15, Carroll et al discloses a sensor arrangement configured to collect the multispectral image data of the liquid (fig. 1).  
Regarding claim 16, Carroll et al discloses the sensor arrangement comprises an image obtaining unit capable of obtaining a multispectral image, and/or a spectral image, a CCD camera (page 6, paragraph 101).  
Regarding claim 17, Carroll et al discloses the sensor arrangement further comprises an RGB image sensor (page 2, paragraph 40).  
Regarding claim 18, Carroll et al discloses the sensor arrangement is configured to provide visible 10images, infrared images, and/or spectral data (page 5, paragraph 72).
Regarding claim 19, Carroll et al discloses the circuitry is configured to control an actuator for modifying a liquid processing based on the quality information of the liquid, the quality information of the height which modifies the processing of the liquid in the imaging process (page 10, paragraph 140).  
Regarding claim 21, Carroll et al discloses a method comprising:  5determining a reflectance feature of a liquid, i.e. height features (page 11, paragraph 156-165) based on reflectance image data (page 11, paragraph 1) generated based on multispectral image data of the liquid, since the data is from a CCD camera which is capable of 
Claim 22 is rejected for the same reasons as claim 21.  Thus, the arguments analogous to that presented above for claim 21 are equally applicable to claim 22.  Claim 22 distinguishes from claim 21 only in that it is a computer program that carries out the method of claim 21.  Carroll et al teaches further this feature, i.e. page 2, paragraph 34.

Claim Rejections - 35 USC § 10310
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 20 is rejected under 35 U.S.C. 103(a) as being unpatentable over Carroll et al in view of U.S. Patent Application Publication NO. 20180321066 (Cooper).
Carroll et al discloses all of the claimed elements as set forth above, and is incorporated herein by reference.
Carroll et al does not disclose expressly the circuitry is configured to communicate with a remote apparatus based on the quality information of the liquid.
Cooper discloses the circuitry is configured to communicate with a remote apparatus based on the quality information of the liquid, since when the quality information is obtained, the remote apparatus is used to store data (page 2, paragraph 20).
Carroll et al and Cooper are combinable because they are from the same field of endeavor, i.e. liquid measurement systems.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to store data remotely.
The suggestion/motivation for doing so would have been to provide a more compact system.
Therefore, it would have been obvious to combine Carroll et al with Cooper to obtain the invention as specified in claim 20.

Allowable Subject Matter
Claims 2-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 2 contains allowable subject matter regarding the multispectral data used to find the reflectance feature in the claimed system comprises first and second multispectral image data of the liquid, the first multispectral image data without calibrated light and the second with calibrated light.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN YUAN DULANEY whose telephone number is (571)272-2902.  The examiner can normally be reached on M1:9am-5pm, th1:9am-1pm, fri1 9am-3pm, m2: 9am-5pm, t2:9-5 th2:9am-5pm, f2: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Vu can be reached on 5712723859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHLEEN Y DULANEY/Primary Examiner, Art Unit 2666                                                                                                                                                                                                        8/25/2021